DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on 22 March 2021 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed 23 June 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Interpretation
It is noted that the present claims require, “A method comprising, at a system configured to brew a cup of coffee…” and fails to recite anything relating to a computer or controller process to carry out the claimed requirements. As such, applicant’s limitation can be interpreted as being performed by person (e.g., one reads brewing instructions on a packet of beans, etc.) or being completely performed by a machine programmed to carry out the claimed limitations. Applicant is advised to clearly set forth the intended interpretation. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Graaff et al. US 2013/0101717 in view of Kuempel et al. US 2014/0314921 and Everything Mommyhood (http://www.everythingmommyhood.com/2014/11/say-hello-to-the-new-keurig-2-0-k550-brewing-system-review-hellokeurig.html).
Regarding claims 1, 6, 7, de Graaff teaches a method comprising, at a system configured to brew a cup of coffee [0025]; reading an identifier from a packet proximal the system [0203]; accessing a brew recipe based on the identifier ([0203] states the identifier receives information about the contents of the bean cartridge and controls the brewing process to include water supply and grinding. This constitutes “recipe” as per applicants filed specification [0014]); in response to the brew recipe indicating whole coffee bean contained in the packet, triggering a door actuator to open and inlet door on the system ([0191-4] teaches before operating the system the user has to connect the coffee bean package cartridge and rotate the cartridge onto the apparatus to open the inlet. As the brew recipe is considered the brewing process, one with a whole bean cartridge in hand would understand that the recipe “indicates” whole beans are in the package and the application of the cartridge to the appliance closing plate results in “triggering a door actuator to open an inlet door of the system” [0192]); initiating a brew cycle according to the brew recipe ([0204-5] states a sensor signals the controller to activate the dosing, grinding, and brewing process.) which activates a grinder to grind whole beans, dispenses coffee grounds from the grinder into a brew chamber, dispenses water into the brew chamber, and dispensing the coffee beverage from the brew chamber upon completion [0190, 0317].
With respect to the limitations of manual closure of the inlet door, selection of a start button, and concurrently heating the volume of water while grinding, de Graaff does not expressly teach said limitations. 

Thus, as the art states it is known to preheat water before the start of a brewing cycle, i.e., the process of turning whole coffee beans into a liquid beverage, it would have been obvious to one of ordinary skill in the art to modify the invention of de Graaff by immediately heating a volume of water to a brewing target temperature in response to manual closure of the inlet door since this the step immediately before the start of a brewing cycle and continue heating while grinding the beans for the reason of preheating water/reducing processing time and further allow one to select the desired brew cycle following closure of the inlet door and in response to manual selection of a start button in order to obtain a desired product.
de Graaff also does not expressly recite the temperature is recited in the recipe or teach agitating the volume of water and coffee grounds in the brew chamber. 
Kuempel discloses a method comprising, at a system configured to brew a cup of coffee by reading and identifier from a packet of whole beans proximal the system [0011, Figure 1]; accessing a brew recipe based on the identifier [0011]; initiating a brew cycle according to the brew recipe defining a set of brewing parameter including heating a volume of water to a target temperature specified in the brew recipe, brewing duration, coffee grind profile, agitation instruction during the brewing cycle, etc. [0012]; wherein the brew cycle grinds beans, combines ground and heated water in brew chamber and dispensing a final beverage from the brew chamber by triggering the brew chamber actuator to force fluid out of the brew chamber through 
Regarding claim 2, claim 1 is applied as stated above. de Graaff discloses wherein reading the identifier from the packet comprises reading the identifier from the packet containing an amount of whole coffee beans corresponding to a single cup of coffee; wherein activating the grinder comprises activating the grinder for the grind duration to grind an entirety of the amount of whole coffee beans manually dispensed from the packet through the inlet door; and wherein dispensing coffee grounds from the grinder into the brew chamber comprises dispensing an entirety of coffee grounds, ground from the entirety of the amount of whole coffee beans, into the brew chamber during the brew cycle [0204-0206].
Regarding claim 3, claim 2 is applied as stated above. de Graaff discloses wherein reading the identifier from the packet comprises reading a barcode and wherein accessing the brew recipe comprises accessing the brew recipe associated with the barcode [0203]. de Graaff does not expressly disclose the barcode in the claimed packet positon; however, it would have been an obvious design choice to one of ordinary skill to place the barcode in any area of the packaging which allowed for sensor detection and reading and also prevented the barcode being damaged. 
Regarding claim 5, claim 4 is applied as stated above. de Graaff teaches the identifier provides information on the coffee bean packet contents and the control unit controls and adjust grinding according to the information gathered from the barcode [0203] and teaches the grind fineness setting is adjusted to obtain particle size [0188]; and wherein heating the volume of water in response to manual closure of the inlet door ([0025] states heating is done after the grinding step, i.e., after (in response to) the mating of the cartridge to the inlet door); and wherein the brewing cycle comprises initiating the brew cycle in response to manual closure of the inlet door ([0025] states the control device may control the brewing of the coffee based on the ground coffee and heated water after the grinding step, i.e., after (in response to) the mating of the cartridge to the inlet door). Modified de Graaff does not expressly recite the claimed heating the volume of water to a target temperature specified in the brew recipe or specifically state the control device comprises a manual selection of a the start button. 
Kuempel also discloses a method of brewing coffee comprising activating a grinder according to a specified brew recipe [0037, 0041] and wherein water is heated within the system to a target temperature specified in a brew recipe [0030, 0056] and wherein the brew cycle is initiated by pressing a start button [0064]. The recipe and brew process allows a user to achieve “a target experience for a cup of coffee” regardless of the bean [0028] and “when executed (within a certain tolerance), achieve a target tasting experience” [0029]. Thus, it would have been obvious for one to modify de Graaff with recipe and brew parameter specifics, as taught by Kuempel to allow a user to achieve a target tasting experience regardless of the beans used. Furthermore, as it is widely known in the art for start buttons to be pressed to preform machine functions, it would have been obvious for one to equip the system of modified de Graaff with a start button. 
Regarding claim 14, claim 1 is applied as stated above. de Graaff further states the method S100 can brew a second volume of a different beverage received from a second and different identifier [0079] and teaches the first method S100 can be applicable to brewing tea or to brewing any other hot to cold beverage [0015] and method S100 retrieves a recipe from an identifier, initiating a brew cycle, heats water in a boiler to a target temperature specified by the recipe; metering a volume of water from the boiler into a brew chamber; heats the brew chamber to maintain the volume of water near the target temperature; according to the recipe, displaying an agitation instruction at a first time during the brew cycle; according to the recipe, triggering a first alarm to cease agitation at a second time during the brew cycle; and according to the recipe, triggering a second alarm to dispense fluid from the brew chamber at a third time during the brew cycle [0012]. 

Claims 8-12 is rejected under 35 U.S.C. 103 as being unpatentable over de Graaff et al. US 2013/0101717 in view of Kuempel et al. US 2014/0314921 and in further view of McLaughlin et al., US 2011/0212229 and Beilock US 2016/0287006.
Regarding claims 8-12, claim 1 is applied as stated above. Modified de Graaff teaches wherein the brewing chamber comprises a piston which is raised and inserted through the ground coffee outlet to supply the dose of coffee grounds to the brewing device [0302-305]. The coffee grounds are taught to be dispensed from the grinder into the brew device and de Graaff teaches the brewing device may comprise a filter [0317], thus the dispensed grounds would be between a filter and the pistons. Water is dispensed into the brew chamber to brew coffee and the beverage is dispensed from the system [0190] and wherein the volume of water and coffee grounds were agitated before dispensing the beverage (Kuempel [0012]) and wherein the system as a whole is 
McLaughlin teaches a brewing system comprising piston actuators configured with encoders to enable precise positioning of the various elements [0035] and wherein water is dispensed through lines within the pistons [0043]. As pistons were known in the art to derive motion and McLaughlin teaches they are able to be provided with sensors and water lines and programmed to enable precise positioning control within brewing systems, one would have been motivated to modify the invention of de Graaff with encoded pistons to ensure that every step in the brewing process was controlled and able to be triggered to perform the required brewing steps needed to produce the desired product. 
Beilock teaches a pour over coffee maker wherein water is dispensed from a support structure comprising the grinder and water dispenser [0008, Figures]. As the support structure is considered one unit, said configuration meets the limitation of “dispensing the volume of water from the grinder into the brew chamber” since it is one unit. Given that modified de Graaff also teaches a “pour-on system” [de Graaff, 0317] one would have been motivated to have the volume of water dispensed from the grinder and directly over the ground coffee, as taught by Beilock. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over de Graaff et al. US 2013/0101717 in view of Kuempel et al. US 2014/0314921 and in further view of Mazzer US 2010/0011975. 
Regarding claim 13, claim 1 is applied as stated above. Modified de Graaff does not disclose injecting air into the grinder as claimed. Mazzer teaches a coffee grinder dispenser comprising a transparent vessel comprising a volume of coffee beans and two fans, “[o]ne cooling fan is secured to the vertical shaft of the electric motor; a second cooling fan faces the grinding chamber and is activated, by a control system, that allows the second fan to operate for a period of time that exceeds the cycle of operation for the first fan” [0009]. As the fans of Mazzer blow into the duct of the grinder chamber coffee grounds would have been displaced as claimed. One would have been motivate to modify the invention of modified de Graaff with the fans of Mazzer to “provide sufficient cooling air to the grinding chamber to maintain the desired qualities of taste and aroma in the ground coffee” (Mazzer [abstract]).

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over de Graaff et al. US 2013/0101717 in view of Ford US 2011/0086148.
Regarding claim 21, de Graaff teaches a method comprising, at a system configured to brew a cup of coffee [0025]; 
reading an identifier from a packet proximal and outside the system [0203]; 
accessing a brew recipe based on the identifier in that de Graaff states the controller receives information about the cartridge contents and “the control unit controls the dosing, the grinding and the brewing (including water supply) in dependence on the identifier that was is read by means of the sensor. It thus becomes possible for the control device unit to adjust the dosing, grinding and brewing process in accordance with the particular coffee bean product offered by the cartridge 3. Such information can be supplied to the control unit by the 
in response to the brew recipe indicating whole coffee bean contained in the packet, triggering a door actuator to open an inlet door on the system in that de Graaff teaches the beans from the cartridge are emptied into the system by actuating the transportation means [0038-0041]; 
initiating a brew cycle according to the brew recipe [0203-0207];
during the brew cycle: in response to manual closure of the inlet door (user attaches and rotates the cartridge to the system), activating a grinder for a grind duration to grind the whole beans [0024];
dispensing coffee grounds from the grinder into a brew chamber between a piston and a filter [0302-0307, 0317]; 
heating a volume of water to a target temperature specified in the brew recipe in that de Graaff states, “the control unit controls the dosing, the grinding and the brewing (including water supply) in dependence on the identifier that was is read by means of the sensor. It thus becomes possible for the control device unit to adjust the dosing, grinding and brewing process in accordance with the particular coffee bean product” [0203] and “the controller controls the brewing device to brew coffee based on the grinded coffee and on heated water” [0207]. Thus, de Graff inherently teaches the volume of water would be heated “to a target temperature specified in the brew recipe”; 
dispensing the volume of water into the brew chamber and dispensing the coffee beverage from the brew chamber upon completion [0190, 0317].

Ford discloses a brewing system wherein a brew chamber actuator is activated to retract the piston away from the filter which would induce negative pressure in the brew chamber and draws air into the brew chamber via the filter to agitate the volume of water and coffee grounds [0082-83]. Ford teaches “the method and apparatus includes controllable pressurized brewing in a column or chamber using a controllable piston moving in the chamber and which may include controlling steep time, pressurization, extraction time, active controllable agitation of the brewing substance, as well as other brewing characteristics” [Abstract] and that air agitation enhances the final beverage [0096]. Thus, one would have been motivated to modify the brewing chamber of de Graaff with the controllable piston of Ford, to allow for controlled agitation and thereby obtain an “enhanced” beverage. 
Regarding claim 22, de Graaff is applied to claim 21 as stated above. Ford teaches that once coffee grounds are dispensed into the brewing chamber, the piston continues to lower [0065-0070] and therefore meets the required claim limitations.  One would have been motivated to modify the brewing chamber of de Graaff with the controllable piston of Ford, to allow for controlled agitation and thereby obtain an “enhanced” beverage. 
Regarding claim 23, de Graaff is applied to claim 21 as stated above. Ford teaches wherein water is pumped into the brew chamber through a water line [0066] and fluid is transferred out of the brew chamber by advancing the piston toward the filter to drive fluid out of the chamber via the filter [0074-0081]. While Ford does not expressly state the water is pumped through the piston, being that both components work in relation and are integral to the brewing chamber, combining the components into one piece would have been a matter of obvious 
Regarding claim 24, de Graaff teaches a method comprising, at a system configured to brew a cup of coffee [0025]; 
reading an identifier from a packet proximal and outside the system [0203]; 
accessing a brew recipe based on the identifier in that de Graaff states the controller receives information about the cartridge contents and “the control unit controls the dosing, the grinding and the brewing (including water supply) in dependence on the identifier that was is read by means of the sensor. It thus becomes possible for the control device unit to adjust the dosing, grinding and brewing process in accordance with the particular coffee bean product offered by the cartridge 3. Such information can be supplied to the control unit by the identification element on the cartridge” [0203]. This constitutes “recipe” as per applicants filed specification [0014];
in response to the brew recipe indicating whole coffee bean contained in the packet, triggering a door actuator to open an inlet door on the system in that de Graaff teaches the beans from the cartridge are emptied into the system by actuating the transportation means [0038-0041]; 
initiating a brew cycle according to the brew recipe [0203-0207];
during the brew cycle: in response to manual closure of the inlet door (user attaches and rotates the cartridge to the system), activating a grinder for a grind duration to grind the whole beans [0024];
dispensing coffee grounds from the grinder into a brew chamber [0302-0307, 0317]; 

heating a volume of water to a target temperature specified in the brew recipe in that de Graaff states, “the control unit controls the dosing, the grinding and the brewing (including water supply) in dependence on the identifier that was is read by means of the sensor. It thus becomes possible for the control device unit to adjust the dosing, grinding and brewing process in accordance with the particular coffee bean product” [0203] and “the controller controls the brewing device to brew coffee based on the grinded coffee and on heated water” [0207]. Thus, de Graff inherently teaches the volume of water would be heated “to a target temperature specified in the brew recipe”; 
dispensing the volume of water into the brew chamber and dispensing the coffee beverage from the brew chamber upon completion [0190, 0317].
With respect to the limitations of retracting the piston, de Graaff does not expressly teach said limitations. 
Ford discloses a brewing system wherein a brew chamber actuator is activated to retract the piston from a first position to a second position which would induce negative pressure in the brew chamber and accommodates the volume of water entering the chamber [0082-83]. Ford teaches “the method and apparatus includes controllable pressurized brewing in a column or chamber using a controllable piston moving in the chamber and which may include controlling steep time, pressurization, extraction time, active controllable agitation of the brewing substance, as well as other brewing characteristics” [Abstract]. Thus, one would have been motivated to modify the brewing chamber of de Graaff with a controllable piston for reasons taught by Ford. 
Regarding claim 25, de Graaff is applied to claim 24 as stated above. Ford teaches wherein water is pumped into the brew chamber through a water line [0066] and fluid is transferred out of the brew chamber by advancing the piston toward the filter to drive fluid out of the chamber via the filter [0074-0081]. While Ford does not expressly state the water is pumped through the piston, being that both components work in relation and are integral to the brewing chamber, combining the components into one piece would have been a matter of obvious engineering choice (MPEP 2144.04 (V)(B)). One would have been motivated to modify the brewing chamber of de Graaff with the controllable piston of Ford, to allow for controlled agitation and thereby obtain an “enhanced” beverage. 
Regarding claim 26, de Graaff is applied to claim 24 as stated above. Ford teaches that the piston continues to lower during the brewing cycle [0065-0070] and draws air into the brew chamber via the filter to agitate the volume of water and coffee grounds [0082-83].  One would have been motivated to modify the brewing chamber of de Graaff with the controllable piston of Ford, to allow for controlled agitation and thereby obtain an “enhanced” beverage. 

Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive. 
With respect to remarks pertaining to claim 1, Everything Mommyhood is currently applied to teach preheating water in response to manual closure of an inlet door (see above claim rejection). Thus, applicant’s arguments are rendered moot. 
With respect to remarks pertaining to claim 3, applicant assertion the “Official Notice was taken by the Examiner” is incorrect. The rejection of claim 3 is based on an obvious design 
With respect to claim 10, paragraph 8 of the Non-Final Office action states, “Claims 8-12 are rejected…” and the body of the rejection inadvertently recites “Regarding claims 8 and 9” instead of “8-12”, as listed in the heading. Examiner apologizes for the mislabeling and notes that the body of the rejection (and the rejection of claim 1, of which the claims depend) does indeed include limitation relating to claims 10-12.  As stated in the previous rejection, Modified de Graaff  teaches wherein the volume of water and coffee grounds were agitated before dispensing the beverage (Kuempel discloses a method comprising, at a system configured to brew a cup of coffee by reading and identifier from a packet of whole beans proximal the system [0011, Figure 1]; accessing a brew recipe based on the identifier [0011]; initiating a brew cycle according to the brew recipe defining a set of brewing parameter including heating a volume of water to a target temperature specified in the brew recipe, brewing duration, coffee grind profile, agitation instruction during the brewing cycle, etc. [0012]). While it is noted that modified de Graaff does not expressly disclose wherein the system comprises the claimed piston limitations 
New claims 21-26 are rejected as stated above. It is also noted that applicant’s remarks in support of new claim 24 (18) recites functions of a controller, which applicant has failed to claim. Present claims 1, 21, and 24 recites a method at a “system configured to brew” but fails to positively recite an actual controller. As currently presented, the agitation and dispensing, done by the brew chamber of claims 21 and 24 are the only limitations required to be a part of the system. Every other recited limitation can be performed manually. A user can read an identifier on a packet of coffee beans, access a brew recipe based on said identifier (note, just the name of the beans can be an identifier and one can “access” a recipe based solely on that), push a button/area to trigger a door actuator, immediately heat water with a kettle after closing the door and while beans are grinding in a grinder, remove grounds from the grinder, add both the grounds and water into a desired “brew chamber” (anything capable of allowing coffee to brew), and stir/shake the contents within the container (claim 1).  Applicant’s present claims do not require the method to be done by the system, only “at” (near) a coffee maker and given the broadest reasonable interpretation of the claims, the method can comprise a kitchen counter, anything capable of heating water, a grinder, anything capable of allowing coffee to brew (claim 1), and a spoon. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792